                Case 1:18-cv-12137-JPC-JLC Document 150 Filed 05/07/21 Page 1 of 2




JAMES E. JOHNSON                          THE CITY OF NEW YORK
Corporation Counsel
                                         LAW DEPARTMENT                                            DONNA A. CANFIELD
                                               100 CHURCH STREET                              Assistant Corporation Counsel
                                               NEW YORK, NY 10007                                     Phone: (212) 356-2461
                                                                                                        Fax: (212) 356-2438
                                                                                                      dcanfiel@law.nyc.gov



                                                                    May 7, 2021

        BY: ECF
        Honorable James L. Cott
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Kaye v. NYC Health & Hospitals Corp. et al., 18-cv-12137 (JPC)(JLC)


        Dear Judge Magistrate Judge Cott:

                         I write to respond to Plaintiff’s May 6, 2021 letter to the Court accusing
        Defendants’ of failing to comply with Your Honor’s April 27, 2021 Order. See ECF 148. On
        May 4, 2021, Defendants provided Dr. Winkler’s complete salary information from his
        employer, Physician Affiliate Group of New York, P.C. (“PAGNY”), to Plaintiff. Contrary to
        Plaintiff assertions, Dr. Winkler is not also employed by H+H.

                       Defendants also certified in writing on May 4, 2021, that all relevant, non-
        privileged emails for the custodians identified have been provided to Plaintiff, pursuant to a
        reasonably diligent search. Defendants, therefore, do not believe Court intervention is necessary.

                     Finally, of the dates provided by Plaintiff for a settlement conference before Your
        Honor, Defendants are available on May 25, 2021.


                                                                    Respectfully submitted,

                                                                          ECF /s/

                                                                    Donna A. Canfield
                                                                    Assistant Corporation Counsel
                                                                    dcanfiel@law.nyc.gov
      Case 1:18-cv-12137-JPC-JLC Document 150 Filed 05/07/21 Page 2 of 2




cc:   Special Hagan (by ECF)




                                     -2-
